                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          CIVIL ACTION


INRE WAWA,INC.                                            This document applies to the
DATA SECURITY LITIGATION                                  Employee Track.


                                                          No. 19-6019
                                                          and all related cases.

                                          ORDER

       AND NOW, this 24th day of May, 2021, upon consideration of the Employee Plaintiffs'

Motion for Conditional Class Certification Pursuant to 29 U.S.C. § 216(b) (Doc. No. 133), Wawa,

Inc.'s Opposition to the Employee Plaintiffs' Motion (Doc. No. 145), the Employee Plaintiffs'

Reply in Support (Doc. No. 150), oral argument held on November 10, 2020, the Employee

Plaintiffs' Supplemental Memorandum (Doc. No. 166), Wawa's Supplemental Brief (Doc. No.

167), and for the reasons set forth in the accompanying Memorandum, it is ORDERED that the

Employee Plaintiffs' Motion for Conditional Class Certification (Doc. No. 133) is DENIED

WITHOUT PREJUDICE.



                                                  BY THE COURT:




                                              1
